Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 31-47, independent claims 31, 40, 43 and 46 each contain the limitation of a nanocrystalline cellulose that is at least partially coated with silica and used in a rubber composition.  None of the prior art of record teaches or renders obvious this limitation.  The closest prior art, Karampelas (US 2016/0122515), discloses a rubber composition for a tire that comprises nanocellulose that is coated with lignin (Abstract).  There is no teaching as to coating with silica and there is no known reason to one of ordinary skill in the art to modify the lignin coating to be one of silica.  Reference CN 102491343 discloses silica coated nanocellulose, but there is no teaching to use this compound in a rubber composition.  These two references are not analogous art and cannot be combined to arrive at the instant invention.  Therefore, claims 31-47 are allowable.
Regarding claims 48-60, independent claim 48 is directed to a method of making the silica coated nanocrystalline cellulose.  While reference CN 102491343 teaches the compound, it does not disclose or render obvious the claimed method of making this compound.  Therefore, claims 48-60 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767